          Case 2:20-cv-02225-APG-BNW Document 18 Filed 03/01/21 Page 1 of 3




 1 Marc J. Randazza, NV Bar No. 12265
   Ronald D. Green, NV Bar No. 7360
 2 RANDAZZA LEGAL GROUP, PLLC
   2764 Lake Sahara Drive, Suite 109
 3
   Las Vegas, Nevada 89117
 4 Telephone: 702-420-2001
   Email: ecf@randazza.com
 5
   Attorneys for Defendant
 6 Marissa Brooke Donnell
 7                                UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9
     MY DAILY CHOICE, INC.,                                Case No. 2:20-cv-02225-APG-BNW
10   a Nevada corporation,
11                 Plaintiff,                                STIPULATION TO EXTEND
12 v.                                                     |DEADLINE FOR DEFENDANT TO
   MARISSA BROOKE DONNELL,                                 REPLY TO MOTION TO DISMISS
13 also known as, MARISSA BROOKE                                         [First request]
14 ELDRIDGE, an individual; and
   DOES 1 through 20, and
15 ROE ENTITIES 1-20, inclusive,
16                  Defendants.

17          Pursuant to LR IA 6-2, LR 7-1, the Parties, by and through their respective counsel of

18 record, hereby stipulate and request that this Court extend the date by which Defendant Marissa
19 Brooke Donnell (“Defendant”) may reply to her Motion to Dismiss until March 10, 2021.
20 Defendant filed her Motion to Dismiss on February 10, 2021, and Plaintiff filed its Opposition to
21 Defendant’s Motion to Dismiss on February 24, 2021.
22          In support of this Stipulation, the Parties state as follows:

23          1.     Counsel for the Parties met and conferred on February 26, 2021 and agreed to

24 extend the date by which Defendant must reply to her Motion to Dismiss one week from March 3,
25 2021 to March 10, 2021.
26          2.     In return for Plaintiff’s agreement to extend the time to reply to Defendant’s Motion

27 to Dismiss, Defendant agreed not to use this extension against Plaintiff for any purpose.
28                                                    -1-
                                        Stipulation to Extend Deadline
                                          2:20-cv-02225-APG-BNW
          Case 2:20-cv-02225-APG-BNW Document 18 Filed 03/01/21 Page 2 of 3




 1         3.     Good cause exists to extend the time by which Defendant is required to reply to her

 2 Motion to Dismiss because Defendant’s counsel requires additional time to examine the facts and

 3 circumstances of the case before preparing and filing her reply memorandum.

 4         Accordingly, the Parties hereto stipulate that the date by which Defendant shall file her

 5 Reply to her Motion to Dismiss is extended one week from March 3, 2021 to March 10, 2021.

 6         IT IS SO STIPULATED.

 7         Dated: February 26, 2021.                   Dated: February 26, 2021.

 8         Respectfully Submitted,                     Respectfully Submitted,
 9         /s/ Ronald D. Green                         /s/ Jared M. Sechrist
           Marc J. Randazza, NV Bar No. 12265          ERIKA PIKE TURNER
10         Ronald D. Green, NV Bar No. 7360            Nevada Bar No. 6454
11         Randazza Legal Group, PLLC                  JARED M. SECHRIST
           2764 Lake Sahara Drive, Suite 109           Nevada Bar No. 10439
12         Las Vegas, Nevada 89117                     GARMAN TURNER GORDON LLP
                                                       7251 Amigo Street, Suite 210
13         Attorneys for Defendant
                                                       Las Vegas, Nevada 89119
           Marissa Brooke Donnell
14                                                     COAST LAW GROUP, LLP
                                                       DAVID A. PECK (Pro Hac Vice)
15                                                     California Bar No. 171854
                                                       ROSS M. CAMPBELL (Pro Hac Vice)
16                                                     California Bar No. 234827
17                                                     1140 S. Coast Highway 101
                                                       Encinitas, California 92024
18                                                     Attorneys for Plaintiff
19                                                     My Daily Choice, Inc.

20
                                                  IT IS SO ORDERED:
21

22

23                                                UNITED STATES DISTRICT JUDGE

24                                                DATED:      March 1, 2021

25

26

27

28                                                   -2-
                                       Stipulation to Extend Deadline
                                         2:20-cv-02225-APG-BNW
          Case 2:20-cv-02225-APG-BNW Document 18 Filed 03/01/21 Page 3 of 3




 1                                                               Case No. 2:20-cv-02225-APG-BNW
 2                                 CERTIFICATE OF SERVICE
 3         I HEREBY CERTIFY that on February 26, 2021, I electronically filed the foregoing
 4 document with the Clerk of the Court using CM/ECF. I further certify that a true and correct copy
 5 of the foregoing document being served via transmission of Notices of Electronic Filing generated
 6 by CM/ECF.
 7                                               Respectfully submitted,
 8
 9
                                                 Employee,
10                                               Randazza Legal Group
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28                                                  -3-
                                      Stipulation to Extend Deadline
                                        2:20-cv-02225-APG-BNW
